NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5551-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LAVAR REYNOLDS,

     Defendant-Appellant.
_______________________

                   Submitted January 4, 2021 – Decided January 25, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 15-08-0671.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Cody T. Mason, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (William P. Cooper-Daub, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Lavar Reynolds appeals from a June 24, 2019 judgment of

conviction after pleading guilty to fourth-degree violation of a firearms

regulations, N.J.S.A. 2C:39-10(a). Defendant's guilty plea preserved the right

to appeal denial of his motions to dismiss the charges and reconsideration. We

affirm the conviction but remand for resentencing.

      On October 11, 2014, defendant worked as a private security guard for an

after-hours party at a nightclub in Passaic County. Defendant had a nine-

millimeter handgun during the event.       While the gun was registered and

defendant had a permit to own the weapon, he lacked a permit to carry the

handgun.1

      While working security for the event, defendant and another individual

were arrested for failing to have the requisite carry permits for their guns. At

the time of his arrest, defendant was a constable, having been appointed by the

City of Paterson Municipal Council. His term as a constable ran from July 1,

2013, to June 30, 2016.

      On August 10, 2015, defendant was indicted on one count of second-

degree misconduct, N.J.S.A. 2C:30-2(a), and one count of second-degree



1
  N.J.S.A. 2C:39-5(b) prohibits possession of a handgun without obtaining a
permit to carry the weapon.
                                                                        A-5551-18T1
                                       2
unlawful possession of a weapon, N.J.S.A. 2C:39-5(b).2 Defendant filed a

motion to dismiss the charges, which was heard on July 25, 2016.                As a

constable, defendant claimed he was permitted to carry a firearm without a

permit in accordance with exceptions under state and federal statutes. The judge

denied the motion, stating ". . . I've listened to the arguments of counsel and

[t]he [c]ourt's decided to rule in favor of [t]he State on this. I don't believe that

the federal law permits [c]onstables to carry firearms under the circumstances."

      In April 2019, defendant moved for reconsideration regarding dismissal

of the charges. A different judge heard the reconsideration motion. After

considering defendant's arguments anew, the judge denied defendant's motion

dismiss.

      The judge first reconsidered whether the exceptions in the State statute,

N.J.S.A. 2C:39-6, allowed him to carry a firearm without a permit. The judge

determined the statute's exception applied if the person had a contract with a

governmental agency for the supervision or transportation of persons charged

with or convicted of an offense. Defendant conceded he did not supervise or



2
  The other individual arrested with defendant was charged with the same
offenses and pleaded guilty to the weapons charge in exchange for the State's
dismissal of the misconduct charge and recommendation of probation.


                                                                             A-5551-18T1
                                         3
transport persons charged with offenses. Nor did defendant produce a contract

or other agreement with any governmental agency to perform such tasks.

      Further, in rejecting defendant's argument under the New Jersey statute,

the judge also noted the State adopted strict gun control laws. According to the

judge, if the State sought to include constables as persons allowed to carry a

weapon without a permit, the Legislature would have said so.

      Defendant also argued federal law, specifically the Law Enforcement

Officers Safety Act of 2004 ("LEOSA" or "Act"), 18 U.S.C. § 926B, allowed

him to carry a weapon without a permit. The judge found defendant did not

qualify for an exemption under LEOSA because he was not paid by the County,

municipality, or any other government agency as an employee for his work as a

constable.   He further determined defendant was not a "qualified law

enforcement officer" consistent with the Act, and lacked the necessary

identification card to qualify for an exemption under LEOSA.

      Based on denial of defendant's motions to dismiss the charges, the matter

was scheduled for trial.   On May 6, 2019, after jury selection, defendant

requested renewal of plea discussions. The judge agreed, and defendant entered

into a conditional plea to an amended charge of fourth-degree violation of a

firearms regulation, N.J.S.A. 2C:39-10(a)(1). In exchange, the State agreed to


                                                                        A-5551-18T1
                                       4
dismiss the misconduct charge and recommend probation with 364 days in the

county jail.

      Defendant was sentenced on June 14, 2019. The judge had "some serious

misgivings" regarding the recommended sentence. He noted the State argued

defendant "had the temerity to challenge the constitutionality" of the statutory

exemptions related to right to carry a firearm without a permit and thus sought

imposition of a "punitive" sanction against defendant. The judge acknowledged

his ability to "undercut this plea," but stated "the ramifications would be such

that it would have a spill over effect on many other cases" and "would negatively

impact many other people."

      The judge then reviewed the aggravating and mitigating factors. He found

aggravating factor one, the need to deter future violations of the law, based on

defendant's status as a constable. In reviewing the mitigating factors, the judge

found mitigating factor ten applicable because defendant would make "a good

probationer." He also determined defendant's leading a law-abiding life for a

substantial period of time rendered mitigating factor seven applicable. The

judge also considered a non-statutory factor, defendant's work history, in finding

the "mitigating factors substantially outweighed the aggravating factors . . . ."

Notwithstanding this finding, the judge explained defendant had "prior contacts


                                                                          A-5551-18T1
                                        5
with the criminal justice system" which would "vitiate . . . the presumption

against incarceration." The judge sentenced defendant in accordance with the

prosecutor's recommendation. Because the State agreed, the judge stayed the

sentence pending defendant's appeal from the denial of the motions to dismiss

the charges.

      On appeal, defendant raises the following arguments:

      POINT I

               DEFENDANT WAS PERMITTED TO CARRY A
               FIREARM BECAUSE HE WAS A LAWFULLY
               EMPLOYED CONSTABLE.

                   A. Defendant Was a "Qualified Law
                   Officer" and Permitted to Carry a Firearm
                   Under Federal Law.

                   B. Defendant Could Carry a Gun Under
                   State Law Because He Supervised
                   Arrestees and Was Performing Official
                   Duties.

      POINT II

               RESENTENCING IS REQUIRED BECAUSE THE
               TRIAL COURT IMPOSED A CUSTODIAL TERM
               THAT IT BELIEVED WAS UNWARRANTED AND
               BECAUSE THE RECORD AMPLY SUPPORTED
               ADDITIONAL MITIGATING FACTORS.




                                                                      A-5551-18T1
                                      6
      Dismissal of an indictment is left to the sound discretion of the trial judge

and will be reversed only for abuse of discretion. State v. Warmbrun, 277 N.J.

Super. 51, 59 (App. Div. 1994). An indictment should only be dismissed on the

clearest and plainest ground, where it is manifestly deficient and palpably

defective. State v. Hogan, 144 N.J. 216, 228-29 (1996). Generally, "[d]ismissal

is the last resort because the public interest, the rights of victims and the integrity

of the criminal justice system are at stake." State v. Williams, 441 N.J. Super.

266, 272 (App. Div. 2015) (quoting State v. Ruffin, 371 N.J. Super. 371, 384

(App. Div. 2004)).

      We defer to a trial court's findings of fact, which "should not be disturbed

simply because an appellate court 'might have reached a different conclusion

were it the trial tribunal.'" State v. Handy, 206 N.J. 39, 44-45 (2011) (quoting

State v. Johnson, 42 N.J. 146, 162 (1964)). However, legal conclusions by a

trial court are reviewed de novo. State v. Reece, 222 N.J. 154, 167 (2015).

      We first consider whether defendant, as a constable, was exempt pursuant

to State law from the requirement that he have a permit to carry a firearm.

Defendant argued he qualified for an exemption under N.J.S.A. 2C:39-6(c).




                                                                               A-5551-18T1
                                          7
Specifically, defendant claimed the judge erred in rejecting his exemption under

subsection (15) and subsection (1) of the statute.3 We disagree.

      N.J.S.A. 2C:39-6(c) sets forth exemptions to N.J.S.A. 2C:39-5, requiring

a permit to carry a handgun. N.J.S.A. 2C:39-6(c) reads in relevant part:

            (1) A special agent of the Division of Taxation who has
            passed an examination in an approved police training
            program testing proficiency in the handling of any
            firearm which the agent may be required to carry, while
            in the actual performance of the agent's official duties
            and while going to or from the agent's place of duty, or
            any other police officer, while in the actual
            performance of the officer's official duties; [or]

                  ....

            (15) A person or employee of any person who, pursuant
            to and as required by a contract with a governmental
            entity, supervises or transports persons charged with or
            convicted of an offense . . . .

      The judge found the exemptions set forth in N.J.S.A. 2C:39-6 did not

apply to defendant. The judge explained he was "not satisfied that constable

[wa]s a law enforcement office[r]" or that constables were covered by the

statute. The judge rejected the contention that defendant was essentially a police




3
  Defendant did not present his argument for an exemption under subsection (1)
to the trial judge.
                                                                           A-5551-18T1
                                        8
officer, invoking the maxim "expressio unius est exclusio alterius,"4 and

concluded if the Legislature intended constables to be exempt from N.J.S.A.

2C:39-5, it would have specifically referenced constables in N.J.S.A. 2C:39-6.

      The statute's legislative history also supports the judge's determination.

Previously, constables were authorized to carry a firearm without a permit. See

State v. Nicol, 120 N.J. Super. 503, 506 (Law Div. 1972) (describing N.J.S.A.

2A:151-43(f), which provided a permit to carry a firearm was inapplicable to

"[a]ny jailer, constable, railway police, or any other peace officer, when in

discharge of his duties."). However, the constable exemption to the carry permit

requirement was removed in 1979 upon the State's adoption of the Code of

Criminal Justice. In re Rawls, 197 N.J. Super. 78, 88 n.2 (Law Div. 1984).

While the Legislature could have continued allowing constables to carry

firearms without a permit, it chose to remove the exemption.

      The judge also noted New Jersey's strong position as a "gun control state"

and the Legislature's historical approach to "narrowly constru[ing] exceptions

to the gun carrying law" in determining defendant did not qualify for an

exemption under N.J.S.A. 2C:39-6. See State v. Rovito, 99 N.J. 581, 587 (1985)


4
   A well-known cannon of statutory construction, the phrase means the
expression of one thing suggests the exclusion of another left unmentioned. See
Brodsky v. Grinnell Haulers, Inc., 181 N.J. 102, 112 (2004).
                                                                        A-5551-18T1
                                       9
("[E]xemptions from gun statutes should be strictly construed to better

effectuate the policy of gun control."); see also In re Preis, 118 N.J. 564, 569

(1990) ("Very few persons are exempt from the criminal provisions for carrying

a gun without a permit.").

       We are satisfied defendant did not qualify for an exemption under

N.J.S.A. 2C:39-6(c). Subsection (15) of this statute requires an individual to

undertake responsibility for supervising or transporting persons charged with an

offense pursuant to a government contract. While defendant may have been

authorized to supervise or transport persons charged with an offense in his

capacity as a constable, he was not performing such duties at the time of his

arrest. In fact, defendant never supervised or transported prisoners. Further,

defendant did not claim he had a contract to perform such duties. Thus, the

judge properly determined defendant did not qualify for an exemption under

subsection (15).

      For the first time on appeal, defendant asserts he was permitted to carry a

gun without a permit under N.J.S.A. 2C:39-6(c)(1), which allows individuals to

carry firearms pursuant to "official duties."       He argues constables have

additional powers and privileges that have "grow[n] out of their official standing

. . . ." State v. Grimes, 235 N.J. Super. 75, 87 (App. Div. 1989).


                                                                          A-5551-18T1
                                       10
      In reviewing the record, we discern constables work for private hire and

are not paid for their work by a governmental agency. Working security at a

private function, as did defendant at the time of his arrest, does not constitute

"official duties" to qualify for an exemption under N.J.S.A. 2C:39-6(c)(1).

Adopting defendant's logic would mean all work performed by a constable,

including the rendering of services on behalf of private persons, constitutes

"official duties."   Such a reading of the exemption is overly broad and

inconsistent with the statutory intent to limit the exemption from the carry

permit requirement to persons acting within the scope of their "official duties."

      We next consider defendant's argument he was exempt from the carry

permit requirement as a constable under federal law pursuant to LEOSA.

LEOSA preempts state laws by granting qualified immunity to certain law

enforcement officers and allowing those individuals to carry concealed firearms.

See 18 U.S.C. § 926B. The Act provides:

            (a) Notwithstanding any other provision of the law of
            any State or any political subdivision thereof, an
            individual who is a qualified law enforcement officer
            and who is carrying the identification required by
            subsection (d) may carry a concealed firearm that has
            been shipped or transported in interstate or foreign
            commerce, subject to subsection (b).

            [18 U.S.C. § 926B(a).]


                                                                         A-5551-18T1
                                      11
To be exempt under LEOSA, an individual must (1) be a qualified law

enforcement officer and (2) have the necessary identification.

      A "qualified law enforcement officer" is defined as "an employee of a

governmental agency who":

            (1) is authorized by law to engage in or supervise the
            prevention, detection, investigation, or prosecution of,
            or the incarceration of any person for, any violation of
            law, and has statutory powers of arrest or apprehension
            under [10 U.S.C. § 807(b)];

            (2) is authorized by the agency to carry a firearm;

            (3) is not the subject of any disciplinary action by the
            agency which could result in suspension or loss of
            police powers;

            (4) meets standards, if any, established by the agency
            which require the employee to regularly qualify in the
            use of a firearm;

            (5) is not under the influence of alcohol or another
            intoxicating or hallucinatory drug or substance; and

            (6) is not prohibited by Federal law from receiving a
            firearm.

            [18 U.S.C. § 926B(c).]

      The judge determined LEOSA did not "apply for the reasons already

indicated under the state [law exemption] analysis" because defendant was not




                                                                       A-5551-18T1
                                      12
"employed as a police officer . . . or law enforcement, or [by an] agency." The

judge held:

              [W]hile defendant [was] a constable, . . . he [was] not
              [part of] a police department. He wasn't authorized by
              a police department to take the test and be exempted
              from having the carry permit. Even if I granted you that
              he was law enforcement and I don't . . . grant you
              because I'm not satisfied that a constable is a law
              enforcement office[r] any more than broadly defined a
              judge would be. Or other public servants.

              I—I don't find that he falls within [an] exception either
              because I don't see that imprimatur from a police
              department. Nor is he a special law enforcement
              officer. Nor is he an airport security officer which are
              three specific exceptions . . . .

The judge reasoned the powers accorded to defendant as a constable were no

different than the powers granted to other public servants, therefore he was not

a qualified law enforcement officer under LEOSA.

      In addition, the judge concluded a constable was not authorized to carry a

firearm "consistent with the restrictive nature of the State's gun control policy."

See In re Casaleggio, 420 N.J. Super. 121, 126 (App. Div. 2011) (denying a

retired assistant prosecutor's application for a carry permit under LEOSA b ased

on the State's restrictive gun policy). Because "exceptions from gun statutes

should be strictly . . . construed to better effectuate the policy of gun control ,"

the judge determined defendant could not carry a firearm absent a permit.

                                                                            A-5551-18T1
                                        13
      We are satisfied the judge correctly concluded defendant was not a

qualified law enforcement officer to be exempt from the carry permit

requirement under LEOSA. First, defendant was not paid as an employee for

his work as a constable by any governmental agency. To the contrary, to be a

constable, defendant was required to pay the municipality an annual fee. See

N.J.S.A. 40A:9-12. Second, defendant failed to demonstrate he was authorized

to carry a firearm pursuant to LEOSA. There is no language in the Paterson

Municipal Code permitting a constable to carry a gun. We concur with the trial

judge, the right to carry a gun absent a permit "ha[d] to be specifically provided

. . . under standard statutory construction." In the absence of unambiguous

authorizing language, defendant was not authorized to carry a firearm under

LEOSA.

      Further, defendant failed to present the necessary identification to qualify

for an exemption under LEOSA. Pursuant to LEOSA, "[t]he identification

required . . . is the photographic identification issued by the governmental

agency for which the individual is employed that identifies the employee as a

police officer or law enforcement officer of the agency." 18 U.S.C. § 926B(d).

Here, defendant's identification cards did not satisfy the requirements to trigger

an exemption under LEOSA.        The Office of Emergency Management card


                                                                          A-5551-18T1
                                       14
produced by defendant was unrelated to his appointment as a constable. 5

Further, defendant's constable cards did not identify him as a police officer or

law enforcement officer.

      After examining the record, we are satisfied the judge properly denied

defendant's motions to dismiss the indictment because the state and federal

statutory exemptions were inapplicable to defendant as a matter of law.

      Thus, we turn to defendant's argument that the judge's qualitative analysis

during the sentencing hearing did not support the imposition of a custodial term

and the matter should be remanded for resentencing. We agree.

      Our "review of sentencing decisions is relatively narrow and is governed

by an abuse of discretion standard." State v. Blackmon, 202 N.J. 283, 297

(2010). Sentencing courts are instructed to consider relevant aggravating and

mitigating factors to ensure a sentence is reasonable and fair. State v. Natale,

184 N.J. 458, 488 (2005). In sentencing, courts must engage in this required

analysis rather than "simply accept[ing] the terms of a plea agreement." State

v. Warren, 115 N.J. 433, 447 (1989) (citing State v. Spinks, 66 N.J. 568 (1975)).

However, "appellate courts are cautioned not to substitute their judgment for



5
  Defendant's Office of Emergency Management card produce to the trial court
expired prior to the date of defendant's arrest.
                                                                          A-5551-18T1
                                      15
those of [the] sentencing courts." State v. Case, 220 N.J. 49, 65 (2014) (citing

State v. Lawless, 214 N.J. 594, 606 (2013)). If a sentence "shock[s] the judicial

conscience" or "the trial court fail[ed] to identify relevant aggravating and

mitigating factors, or merely enumerates them, or foregoes a qualitative

analysis, or provides little 'insight into the sentencing decision,' the deferential

standard will not apply." Ibid. (quoting State v. Kruse, 105 N.J. 354, 363

(1987)). No deference is afforded if the sentencing court failed to follow the

sentencing guidelines. State v. Fuentes, 217 N.J. 57, 70 (2014).

        Here, the judge sentenced defendant in accordance with the State's plea

recommendation despite finding the following mitigating factors: factor seven,

N.J.S.A. 2C:44-1(b)(7), defendant "led a lifetime . . . crime free[,];" factor ten,

N.J.S.A. 2C:44-1(b)(10), defendant would "make a good probationer[;]" and one

non-statutory mitigating factor, defendant's work history.        In analyzing the

aggravating factors, the judge found only factor nine, N.J.S.A. 2C:44-1(a)(9),

the need to deter "defendant and others from violating the law," applicable. The

judge also noted defendant's prior criminal history as negating the presumption

against incarceration.    In accordance with the plea agreement, the judge

sentenced defendant to one-year probation conditioned on 364 days in a county

jail.


                                                                            A-5551-18T1
                                        16
      Despite finding the "mitigating factors substantially outweigh[ed] the

aggravating factors," and suggesting jail time might not be appropriate under the

circumstances, the judge imposed a custodial term, explaining he did not want

to "undercut [t]he State" or "negatively impact . . . other people." These reasons

were insufficient to support the sentence.

      The judge expressed "serious misgivings" with the State's sentencing

recommendation but felt "bound" by the recommendation. The judge noted the

State's position on sentencing reflected a "punitive" posture and suggested the

sentence served as a "sanction" for defendant's "temerity to challenge" the gun

charge. In addition, the judge found defendant "very sympathetic" and an

"upstanding person." Based on the judge's statements during sentencing, we are

satisfied he failed to conduct the necessary qualitative analysis to ensure

defendant's "individual characteristics and circumstances" were addressed prior

to imposing the sentence.       Therefore, we remand to the trial court for

resentencing.

      Because we remand for resentencing, defendant may raise any additional

mitigating factors for the judge's consideration. We leave it to the trial court to

address the applicability of additional mitigating factors offered by defendant at

resentencing.


                                                                           A-5551-18T1
                                       17
      Affirmed as to the conviction and remanded for resentencing. We do not

retain jurisdiction.




                                                                     A-5551-18T1
                                    18